                     Case 3:19-cr-00251-MPS Document 36-3 Filed 08/31/20 Page 1 of 1
                                                                    Redacted
                                                                                           Serial 100

FD-302 (Rev. 5-8-10)
                                                                         - 1 of 8-

                                                            UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OF INVESTIGATION



                                                                                                                         Date of entry        09/23/2019


                On Friday, September 6, 2019, Oleg Koshkin (KOSHKIN), date of birth
              Redacted
                                    , was interviewed at Berkeley Police Department, 2100 Martin
        Luther King Jr. Way, Berkeley, California by Special Agent (SA) Michael
        Morrison and Staff Operations Specialist (SOS) Jessica Lapinsky.                                                                         Also
        present for the interview was FBI Language Specialist (LS)                                                               Zurab Charkviani,
        who provided translation services.                                       After being advised of the identities of
        the interviewing FBI personnel and the nature of the interview, KOSHKIN
        provided the following information:

              [Agent note:                The interview took place following KOSHKIN's arrest
        pursuant to a federal warrant issued in the District of Connecticut.                                                                            The
        interview was audio recorded.                                  KOSHKIN was handcuffed with his hands in
        front of his body throughout the interview, was provided water, and was
        escorted to the bathroom as needed.]

             KOSHKIN was asked if he understood English, to which KOSHKIN replied that
        his English was limited and he preferred to speak through the translator.
        KOSHKIN was provided a copy of the Russian language version of the FD-395,
        Advice of Rights, and SA Morrison reviewed the English-language version with
        him.         KOSHKIN clarified a point of translation regarding his consent with LS
        Charkviani, and SA Morrison emphasized that KOSHKIN was not giving up any
        rights and could stop answering questions at any time.                                                            KOSHKIN executed the
        waiver at approximately 7:44 AM PDT.

             KOSHKIN confirmed his name was Oleg Koshkin and his date of birth was
                     Redacted
                                                 He was not taking any medications at the time of the
        interview, only vitamins.                              He had last eaten the previous evening and had
        gotten approximately four hours of sleep the night before because he had
        been out at a bar.                       He had approximately two beers while at the bar.                                                       He
        stated that he was sober at the time of the interview.



                                                               UNCLASSIFIED//FOUO

   \nvestigationon        09/06/2019        at    Berkeley, California, United States (In Person)
                         Redacted
   File#                                                                                                                     Date drafted    O   9/10/2019
                                         ------------------------
   by   Michael W. Morrison, Jessica Lapinsky
  This document contains neither recommendations nor conclusions of the FBI It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency

                                                                                                                                                   USAO-000661
